          Case 1:21-mc-00009-AKH Document 3 Filed 04/07/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
     Plaintiff,

                       v.                            1:21-mc-

THE GREATER NEW YORK TAILORS’                        (Originally Civil Action No. 61 Civil 3626)
EXPRESSMEN ASSOCIATION, INC.,
     Defendant.



                            ORDER TERMINATING FINAL JUDGMENT


       The Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


       ORDERED, ADJUDGED, AND DECREED:
       That said final judgment is hereby terminated.




Dated: $SULO                                   V+RQ$OYLQ.+HOOHUVWHLQ
                                                       United States District Court Judge
                                                       Southern District of New York
